         Case 3:15-cr-00025-JCH Document 652 Filed 04/21/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                      :
                                               :                  CRIMINAL CASE NO.
       v.                                      :                  15-CR-25 (JCH)
                                               :
BRETT LILLEMOE,                                :
     Defendant.                                :                  APRIL 21, 2021
                                               :

            RULING RE: RENEWED MOTION FOR SENTENCE REDUCTION
                              (DOC. NO. 639)

       The defendant, Brett Lillemoe (“Lillemoe”), was found guilty after trial and

sentenced to 15 months in custody. To date, he has served over 95% of that sentence,

counting the good time credits he has earned, and without any disciplinary tickets.

       Lillemoe now moves for the court to reconsider its denial of his previously filed

Motion for Compassionate Release (Doc. No. 613). Having delayed its ruling, the court

now grants the Motion and orders Lillemoe released for the following reasons.

       Because of COVID, inmates at the Bureau of Prisons have served time under

conditions much more confining than what has been typical. Inmates have been

confined, often on lockdowns, and recreational and eating privileges altered. This was

all done in an effort to avoid the spread of COVID within facilities. This court has not

previously found such conditions as constituting extraordinary and compelling reasons

under the Sentencing Reduction Act, 18 U.S.C. Section 3582(c).

       However, Lillemoe is now under even stricter conditions, as the Bureau of

Prisons facility prepares for his release to the community. In order to protect the public,

the facility places inmates leaving in a special quarantine/release housing unit. Lillemoe

calls it a “solitary housing unit.” The court identifies that phrase with a punitive unit,
           Case 3:15-cr-00025-JCH Document 652 Filed 04/21/21 Page 2 of 3




which is not what the quarantine unit is meant to be. However, it has similar

characteristics: lockdown in cells, usually solitary; all meals in cells; released for 20 to

30 minutes per day to shower, make a phone call, or use a computer. While not quite

as punitive as a solitary housing unit, it is harsh. Of course, something like this is

required to protect the public from inmates upon release: Bureau of Prisons is seeking

to assure itself that its released inmates do not spread the disease.

       Unfortunately, the facility where Lillemoe is incarcerated requires 28 days to

accomplish this because of delay in testing results. At Lillemoe’s facility, a released

inmate is apparently required to be housed in the quarantine unit for 28 days, awaiting

the results of 2 tests that are administered. The Center for Disease Control currently

calls for quarantine of 14 days, with no testing, or 7 days with one negative test. 1

       It is the conclusion of the court that this excessive time in such isolated

conditions, after service of over 95% of a sentence with no disciplinary tickets, creates

extraordinary and compelling circumstances under section 3582(c).

Lillemoe is housed under conditions that are not quite, but are close to, punitive

segregation, and he has committed no violations. Given the public needs and Bureau

of Prisons’ limits on testing requirements be done for 4 weeks (when only 2 weeks,

without testing, are required for public needs) leads the court to find extraordinary and

compelling reasons to order Lillemoe’s release immediately.

       The court sees nothing in the 3553(a) factors to suggest a sentence of 14.5

months is inappropriate under these circumstances. While Lillemoe’s crime was serious




       1   See; https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (updated
Mar. 12, 2021); see also https://www.health.state.mn.us/diseases/coronavirus/close.html (same as CDC).


                                                  2
        Case 3:15-cr-00025-JCH Document 652 Filed 04/21/21 Page 3 of 3




– fraud in connection with a government program – the court has no concern about the

need to deter or protect the public. Further, aside from his conviction, Lillemoe’s history

and characteristics are all quite positive. The court recognizes that the Guidelines are

higher, but the court’s reasons for a variance at the original sentence are applicable to

the sentence of approximately 2 weeks less.

       For the foregoing reasons, the defendant is sentenced to time served (effectively

a sentence of 14 months and 13 days).

SO ORDERED.

       Dated at New Haven, Connecticut, this 21st day of April 2021.



                                                        /s/ Janet C. Hall
                                                        Janet C. Hall
                                                        United States District Judge




                                             3
